Citation Nr: 9922638	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  96-17 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
status post myocardial infarction, based on the disagreement 
with the April 1995 initial award.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran had active service from August 1971 to November 
1978.

This matter came before the Board of Veterans' Appeals 
(Board), on appeal from a rating decision by the Sioux Falls, 
South Dakota, Department of Veterans Affairs (VA) Regional 
Office (RO).  In August 1997 the case was remanded for 
further evidentiary development.    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Prior to August 5, 1998, the effects of status post 
myocardial infarction precluded more than light manual labor.

3. Effective August 5, 1998, the effects of status post 
myocardial infarction were manifested by the attainment of 10 
metabolic equivalents during testing. 

4.  The veteran's service-connected disabilities include 
residuals of a dorsal spine injury, rated 10 percent 
disabling; residuals of a fracture of the right fibula, rated 
10 percent disabling; and residuals of a knee fracture, rated 
as noncompensably disabling. 

5.  The veteran's service-connected disabilities do not 
preclude him from engaging in substantially gainfully 
employment.


CONCLUSIONS OF LAW

1.  Prior to August 5, 1998, the criteria for an initial 
disability rating of 60 percent for status post myocardial 
infarction were met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 4.1-4.7, 4.21, 4.104, Diagnostic Codes 
7005 (1998).  

2.  Effective August 5, 1998, the criteria for rating greated 
than 10 percent for status post myocardial infarction were 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.102, 4.1-4.7, 4.21, 4.104, Diagnostic Codes 7005 (1998).  

3.  The criteria for a total rating based on unemployability 
due to service-connected disability have not been met.  38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107.  That is, he has presented a claim that 
is plausible, and all relevant facts have been properly 
developed.  As will be explained further below, the veteran 
has resisted attempts to evaluate the level of his 
cardiovascular disability.  Without the veteran's complete 
cooperation further attempts to develop his claim, to include 
further examinations would be futile.  The duty to assist is 
not a one-way street.  Olsen v. Principi, 3 Vet.App. 480 
(1992).  Therefore, no further assistance to the veteran is 
required to comply with the duty to assist the veteran 
mandated by 38 U.S.C.A. § 5107.

Factual Background

The veteran takes issue with the initial rating assigned for 
status post myocardial infarction.  Service connection for 
status post myocardial infarction was established by rating 
decision dated in April 1995.  The rating decision awarded a 
100 percent evaluation effective May 4, 1990 and a 30 percent 
evaluation effective December 1, 1990.  

A June 1990 VA discharge summary states that at the time of 
discharge, following a 10-day hospitalization for cardiac 
rehabilitation, the veteran's blood pressure was 118/76.  His 
heart rate and rhythm were regular without murmur, S3 or S4.  
A gaited cardiac scan was normal first path study; regional 
ejection fractions ranged from 46 to 66 percent.  A small 
area of hypokinesis was noted in the interoseptal region.  No 
areas of dyskinesia were identified.  The electrocardiogram 
(EKG) showed status post-interior myocardial infarction of 
undetermined age with posterior extension.  An echocardiogram 
revealed a normal small left ventricular wall, a slightly 
thickened anterior leaflet and a normal aortic valve.  No 
mitral or aortic regurgitation was seen.  

The veteran had an unremarkable course of cardiac 
rehabilitation.  He had rather negative attitudes toward the 
rehabilitation program.  He exercise routine was a gradually 
increasing one.  He continued to have angina.  He complained 
of dizziness a few times following significant therapy.  He 
did not make a lot of significant progress toward exercise 
tolerance. 

During the veteran's personal hearing in July 1992 his 
testimony focused on his claim for service connection for his 
status post myocardial infarction.  However, he did relate 
that he could no longer walk more than a mile without getting 
winded, tired and dizzy.  He testified that he used to work 
eight hours a day but now his doctors still will not let him 
go back to work.  

During a September 1995 VA cardiovascular examination, the 
veteran reported chest pain with minimal or mild exertion.  
Riding his motorcycle caused dull chest pain.  He did not 
exercise or walk excessively. Objectively, his vital signs 
were fairly unremarkable with 120/80 blood pressure.  No 
jugular venous distention was present.  His carotids were 
fairly full without bruits.  The lungs were clear to 
auscultation and percussion.  S1 and S2 were normal, without 
gallops, murmurs or rubs.  There was no edema in the 
extremities and the peripheral pulses were fairly easily 
palpable at the dorsalis pedis and posteriro-tibial areas.  
The assessment was: history of atherosclerotic cardiovascular 
disease status post myocardial infarction apparently times 
two.  He was status post angioplasty several times.  He had a 
small residual inferolateral defect on Thallium scanning but 
no evidence of any residual ischemia.  His chart indicated 
that his disease had not changed recently.  His chest X-ray 
was normal and an old posterior myocardial infarction showed 
on the EKG.  The examiner felt that the veteran could perform 
light manual labor and sedentary work.  He could not perform 
heavy labor.  

The veteran was afforded another cardiovascular examination 
in September 1997.  At the time of the examination the 
veteran was performing several part-time jobs, to include 
manual labor on a farm, rebuilding motorcycles and delivering 
newspapers on a frequent basis.  His right arm supine blood 
pressure was 106/80, left sitting was 105/80.  Blood pressure 
was taken again during the examination and was 136/84.  No 
petechiae, purpura or ecchymosis were identified.  There was 
no evidence of chronic venous stasis.  The heart had a 
regular rate and rhythm with no S3, S4, murmur or pericardial 
rub.  The point of maximal impulse (PMI) was not displaced 

The examiner noted that the veteran's muscle bulk was 
symmetric, well defined and that the veteran appeared to be 
in almost excellent physical condition for a man of 45 years.  
His muscle tone was normal.  An EKG of September 1997 
revealed a normal sinus rhythm at 69 beats per minute and 
changes consistent with an old myocardial infarction.  Chest 
X-rays were normal.  

The assessment was atherosclerotic coronary artery disease 
with known documented disease in the left anterior descending 
and left circumflex coronary arteries with left circumflex 
being a large dominant artery.  Minimal atherosclerosis was 
noted in the right coronary artery and marginal branches.  
Stable chronic exertional angina pectoris was also found.

The examination included the veteran's spine and lower 
extremity complaints.  The veteran complained of catching and 
locking of his right knee with pain about once every three 
months.  The pain occurred in the anteromedial joint 
compartment, femoral tibial joint compartment and the 
posterior lateral aspect.  He would have minor swelling at 
those times.  He also complained of minor stiffness in the 
morning until he ambulates.  He complained of some pain in 
the femoral patellar joint space, patellar tendon and 
anteriro tibial tubercle of both knees if he worked them for 
any significant time.  

The veteran complained of sharp pain between T4 and T6 and of 
short loss of motor and sensory function below those levels.  
He denied difficulty walking and was averaging two to five 
miles of walking a day.  He also denied any difficulty while 
riding his motorcycle or rolling newspapers.  

Examination of the thoracic spine revealed no abnormal 
rotation, scoliosis or curvature.  Range of motion was 
limited, with complaints of pain.  No spasms were invoked.  
He complained of tenderness at T4 and T6 and at the 
lumbosacral junction and just above. X-rays revealed 
degenerative spurring.  A computerized tomography (CT) scan 
was negative.

Mild crepitance was noted in the patellofemoral joint space 
in both knees.  The McMurray's test was positive only in the 
medial compartment of the right knee.  Neither knee had 
effusion.  The ligaments were stable, the drawer sign was 
negative and the popliteal surface of both knees was normal.  
The X-rays of both knees were normal.  Strength was 5/5 in 
all joints of all extremities.  

During the discussion of the veteran's thoracic spine 
condition, the examiner noted that the veteran described 
multiple physical activities that he was performing without 
difficulty.  The examiner was suspicious that some of the 
veteran's thoracic complaints were fictitious.  He did find 
that the veteran had a chronic myofascial syndrome across the 
thoracic and lumbar levels of his back.  He also found 
chondromalacia of the medial joint compartment of the right 
knee that was intermittently symptomatic, mild crepitance of 
both knees; degenerative spondylosis of T10 and T11; and 
status post traumatic fracture distal right leg tibia 
nicotine dependence fibula requiring open reduction and 
internal fixation.  

An October 1997 VA operation report states that two coronary 
artery bypass grafts were performed; left internal mammary 
artery to left anterior descending artery and saphenous vein 
graft to the posterior descending artery.  The October 
discharge summary states that he was ambulating without 
difficulty and was discharged on a cardiac diet and 
restricted to protect his median sternotomy.  

In a February 1998 letter the veteran asserted that he did 
not perform labor on a farm and that he no longer delivered 
newspapers.  He took issue with the examiner's finding of 
minimal atherosclerosis and stable angina.  

During a March 1998 VA cardiovascular examination, the 
examiner noted that he neglected to note range of motion of 
the right knee on the last examination  He indicated that it 
was 125 degrees to 0 degrees, actively, and 129 degrees to 0 
degrees, passively.  

Addressing the veteran's present cardiovascular condition, 
the examiner stated that the veteran misrepresented his 
statement regarding minimal atherosclerosis by not noting 
that the statement referred to a specific angiogram and to 
only one rather than several arteries.  Regarding the 
question of stable angina, the examiner noted that the 
veteran misstated the facts, ignoring his diagnosis of 
chronic stable exertional angina pectoris prior to the time 
he developed unstable angina pectoris just before the 
coronary artery bypass graft procedure.  The examiner noted 
that the veteran only had one blocked artery rather than two 
as he claimed.  

Regarding his spine disability, the examiner noted that the 
veteran himself stated that it did not prevent him from 
seeking employment that required lifting upwards of 50 
pounds.

An August 1998 letter from the Sioux Valley Hospitals and 
Health System (Sioux Valley) states that a functional 
capacity evaluation had been performed that month and that 
the veteran could work at the light physical demand level for 
an eight hour day.  He could leg lift 30 pounds and torso 
lift 15 pounds.  He had an insignificant strength deficit.  
The report states that the veteran exhibited 
symptom/disability exaggeration behavior, but that other 
criteria indicated that the results might have been due to 
normal personality traits, anxiety regarding re-injury, 
misunderstanding of the pain scales or other similar factors.  
However, specifically the veteran's cardiovascular 
disability, it was noted the veteran functioned at the good 
level of cardiovascular fitness, and no cardiovascular 
rehabilitation would be necessary prior to his return to 
work.  

The actual Sioux Valley functional capacity evaluation report 
concluded that the veteran's impairment did not appear to 
have any impact on his functional ability.  

The report also noted that there was no tenderness to 
palpation at any point on the veteran's spine.  His squatting 
testing revealed a normal range of motion with slow speed and 
a movement pattern that did not correlate with his pain 
rating.  The same was true of his forward bending test.

An August 1998 VA counseling note states that the veteran was 
employable and that additional training was offered.  The 
veteran was not supportive of the training suggested.  He did 
not present well and that he appeared to overestimate his 
disabilities.  The counselor found him to be employable and 
that he could be employed with some training.  

A September 1998 VA note states that the veteran has a 
bachelors degree in vocational technical education.  

A November 1998 VA echocardiogram was essentially normal.  
Improvement in the left ventricle systolic function since the 
last echocardiogram was noted.  

A VA cardiovascular examination report dated in January 1999 
states that the veteran's blood pressure was 120/80.  He was 
a robust-appearing, vigorous man who walked normally.  He 
appeared moderately hostile toward his previous physicians.  
When asked to describe his activities, he replied that he 
went to college.  The examiner noted that the veteran had 
taken a Dobutamine stress test in November 1998.  The 
examiner asked why a Bruce test was not performed and the 
veteran stated that he had specifically requested the 
Dobutamine test because of carpal tunnel, back and knee 
issues.  His pedal and carotid pulses were intact.  He had a 
regular rhythm without apparent murmur or gallop.  The 
assessments included status post double coronary bypass, 
October 1997 for severe narrowing of the left anterior 
descending artery and the posterior descending artery.  

The examiner stated that he was at a loss to estimate the 
veteran's exercise capability.  He felt that the veteran had 
had a satisfactory result form his coronary surgery in that 
the echocardiogram was normal, the Cardiolyte test was 
satisfactory and that there were no EKG changes.  He tended 
to downgrade the interpretation of the cardiograms as showing 
lateral and inferior myocardial infarctions.  He noted that 
the veteran had obvious secondary gain issues regarding his 
exercise capacity.  He noted the veteran's ambivalence toward 
medical examiners and that the veteran would not give 
specific details regarding his exercise routine.  He stated 
that secondary gain issues appeared to obviate an accurate 
assessment of the veteran's recovery after bypass surgery.  A 
Bruce test was ordered.  The veteran achieved 10.1 metabolic 
equivalents (METs) on his Bruce test with six minutes and 28 
seconds of exercise. He noted that the veteran had 
consistently adopted an adversarial stance and that he was 
inclined to believe that the veteran had additional cardiac 
reserve. 

Analysis

Increased Rating

The United States Court of Appeals for Veterans Claims 
(Court) held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  Id. 
at 8.  Therefore, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as staged ratings.  Id. at 9.

Disability evaluations are determined by the application of a 
schedule of rating that is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991), 38 
C.F.R. Part 4 (1998).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1998). 

During the pendency of the veteran's appeal, the VA 
promulgated new regulations amending the rating criteria for 
the cardiovascular system, effective January 12, 1998.  
"[W]here the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to [the veteran] . . . will apply unless Congress 
provided otherwise or permitted the Secretary of Veterans 
Affairs (Secretary) to do otherwise and the Secretary did 
so."  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  The 
Board notes that, in its February 1999 supplemental statement 
of the case, the RO applied both the previous and the amended 
versions of the regulations in determining that a 30 percent 
rating was warranted.  Accordingly, the Board may similarly 
consider each version of the regulations without determining 
whether the veteran will be prejudiced thereby.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Prior to January 12, 1998, Diagnostic Code 7005 provided for 
a 100 percent evaluation during and for six months following 
acute illness from coronary occlusion or thrombosis, with 
circulatory shock, etc.  After six months a 100 percent 
evaluation was for assignment for chronic residual findings 
of congestive heart failure or angina on moderate exertion or 
more than sedentary employment precluded.  A 60 percent 
evaluation was for assignment for chronic residual findings 
of congestive heart failure or angina on moderate exertion or 
more than light employment precluded.  A 30 percent 
evaluation was for assignment following typical coronary 
occlusion or thrombosis or with history of substantiated 
anginal attack, ordinary manual labor feasible.  

Effective January 12, 1998, arteriosclerotic heart disease 
(Coronary artery disease): with documented coronary artery 
disease resulting in: Chronic congestive heart failure, or; 
workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 percent 
warrants a 100 percent evaluation.  More than one episode of 
acute congestive heart failure in the past year, or; workload 
of greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent warrants a 60 percent evaluation.  A workload of 
greater than 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, ore syncope, or; 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram or echocardiogram, or X-ray warrants a 30 
percent evaluation.  A workload of greater than 7 METs but 
not greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or continuous medication required.  
38 C.F.R. § 4.104, Diagnostic Code 7005 (1998).

In the instant case, the veteran has been evaluated by VA 
physicians as well as vocational rehabilitation personnel.  
As a result of the September 1995 VA cardiovascular 
examination, the examiner concluded that the veteran could 
perform light manual labor.  Under the criteria in effect at 
that time, a 60 percent rating would be assigned.  However, 
at the time of the September 1997 VA cardiovascular 
examination, the veteran reported working several jobs, 
including manual farm labor, newspaper delivery, and 
motorcycle repair.  However, one month later, he underwent 
double bypass surgery.  On this basis The Board concludes 
that prior to January 12, 1998, the veteran met the criteria 
for a 60 percent rating under Diagnostic Code 7005. 

Effective January 12, 1998, either the new or old criteria 
can be applied, whichever is more beneficial to the veteran.  
In August 1998, a private medical facility, in performing a 
functional capacity evaluation (including a cardiovascular 
examination)  determined that the veteran's cardiovascular 
profile showed good cardiovascular fitness, rehabilitation 
not necessary.  Furthermore, the veteran attained 10 METs on 
his latest examination and the examiner was confident that he 
had additional cardiac reserve.  The August 1998 functional 
capacity evaluation demonstrated that the veteran could work 
at the light physical level for eight-hour days, to include 
lifting some equipment.  The record does not reveal that a 
workload of five METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  Therefore an 
evaluation in excess of 10 percent is not for assignment 
under the current standards.  The Board has considered the 
evidence of record concerning the veteran's lack of 
cooperation and exaggeration of symptoms.  Since the record 
is consistent for questionable performance during 
examinations the Board is convinced that the examiners are 
correct in their assessments that the veteran's disability is 
not sufficiently severe to merit an evaluation in excess of 
10 percent.


Total Rating

As a preliminary matter, the Board finds that the veteran's 
TDIU claim is well grounded.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.102.  See Murphy v. Derwinski, 1 Vet. App. 78, 
91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the veteran has presented a 
claim which is not implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
the claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed to 
address the issue at hand.

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  Total ratings are 
authorized for any disability or combination of disabilities 
for which the Schedule for Rating Disabilities (Schedule) 
prescribes a 100 percent evaluation.  38 C.F.R. 
§ 3.340(a)(2).  

A total rating is also authorized for compensation purposes 
if the requirements of 38 C.F.R. § 4.16 are met. Id.  Under 
38 C.F.R. § 4.16(a), a total disability rating for 
compensation purposes may be assigned on the basis of 
individual unemployability: that is, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  In such an instance, if 
there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more. Id.  Individual unemployability 
must be determined without regard to any non-service 
connected disabilities or the veteran's advancing age.  
38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 (stating that age 
may not be a factor in evaluating service-connected 
disability or unemployability); Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).

It is also the policy of VA, however, that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating 
is for consideration where the veteran is unemployable due to 
service connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board 
must evaluate whether there are circumstances in the 
veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating based on unemployability.  Van Hoose, 4 Vet. App. at 
363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); 
Blackburn v. Brown, 4 Vet. App. 395 (1993).

The veteran's service-connected disabilities consist of the 
following: status post myocardial infarction, rated from 10 
percent to 60 percent during this appeal; residuals of a 
lower dorsal spine injury, rated 10 percent; and a 
noncompensable rating for residuals of a right knee fracture.  
The veteran's combined service-connected disability rating is 
60 percent.  See 38 C.F.R. § 4.25 (combined ratings table).  
Therefore, the veteran's disabilities do not satisfy the 
percentage criteria set forth in 38 C.F.R. § 4.16(a) for an 
award of TDIU.  

In any event, the claims folder reveals that the veteran is 
currently a full time student.  He has, in the past, 
maintained employment on a full-time basis by combining 
several part time jobs, including farm worker, motorcycle 
repairman and newspaper deliveryman.  He has been found by 
both private and VA vocational evaluations to be employable, 
but has refused to cooperate because he wanted to be trained 
for a different career path.  Because entitlement to TDIU is 
premised on the veteran's unemployability due service-
connected disabilities, evidence of employment affirmatively 
and absolutely rebuts any claim of inability to obtain or 
maintain substantially gainful employment.  Accordingly, 
entitlement to TDIU is denied.  


ORDER

Entitlement to a 60 percent evaluation for status post 
myocardial infarction from December 1, 1990 to August 5, 1998 
is allowed, subject to the criteria for award of monetary 
benefits. 

Entitlement to no more than a 10 percent evaluation for 
status post myocardial infarction from August 5, 1998 is 
denied.

A total rating for based on individual unemployability due to 
service-connected disabilities is denied. 



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals



 

